DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 
Status of the Claims
Claim 5 had been cancelled in a prior communication.  Claims 1-4 and 6-15 are pending.  Claims 10 and 13-15 stand withdrawn without traverse.   Claims 1-4, 6-9, 11, and 12 are under current examination in view of the following species elections: (a) polyhydroxypropylmethacrylamide-bound pirarubicin; (b) arginine; (c) hydrazone bond; and (d) isosorbide dinitrate.

All rejections not reiterated have been withdrawn.


Allowable Subject Matter
The elected species “arginine” is considered free of the art based upon the data contained in the specification in Test Example 5, as indicated previously on page 9 of the Office action mailed on 01/11/2021.  

Examination is extended to the next species, which the examiner considers to be the amino acid citrulline.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Journal of Controlled Release, Vol 174, pages 81-87; publication year: 2014; cited in the IDS filed 12/19/2018) in view of Gulati et al. (US 2007/0032422; publication date: 02/08/2007; of record) and Edens et al. (US 2009/0297689; publication date: 12/03/2009).

The claims are examined in view of the following species elections: 
(a) the macromolecular drug is polyhydroxypropylmethacrylamide-bound pirarubicin; 
(b) the dissolution-enhancing and/or stabilizing agent is arginine; 
(c) the bond between the drug and the polymer is a hydrazone bond; and 
(d) the EPR and/or antitumor effect enhancer is isosorbide dinitrate


The elected species (b) “arginine” is considered free of the art based upon the data contained in the specification in Test Example 5, as indicated previously on page 9 of the Office action mailed on 01/11/2021.  

Examination is extended to the next species, which the examiner considers to be the amino acid citrulline.  

Nakamura discloses N-(2-hydroxypropyl)methylacrylamide copolymer conjugated with pirarubicin via a hydrazone bond (PHPMA-hyd-THP; abstract; limitations of instant claims 1, 4, 5, 6, and 11).  The PHPMA-hyd-THP is dissolved in 0.1 M sodium acetate buffer or 0.2 M phosphate buffer, buffered to a pH of 6.8 or 7.4 (i.e. is in aqueous solvent; page 82, right col, section 2.5; limitation of instant claim 1).  The complex is stable at a pH of 7.4 (figure 3 and page 84, left col section 3.3)
Nakamura is silent with respect to including the species of dissolution-enhancing and/or stabilizing agent, citrulline.
Gulati discloses that vasodilators can increase delivery of chemotherapeutic agent to tumors (0166).
Edens discloses that citrulline is a precursor for nitric oxide production and thus vasodilation (0037).
With regard to instant claims 1, 7, and 11, it would have been prima facie obvious to add the species citrulline to the composition.  The artisan of ordinary skill would have been motivated to do so in order to increase blood flow to the tumor, thereby increasing access of the active agent to the therapeutic target (the tumor).  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the citrulline to the composition, with the expectation that it would exert its known biological effect of vasodilation. 
With regard to instant claim 2, as noted above, the composition is buffered to pH of 7.4 where the bond between the drug and the polymer is stable. 
With regard to claim 3, the composition disclosed by Nakamura contains the conjugate in a physiologically acceptable buffer, therefore the examiner considers this composition to be suitable for injection.  
With regard to claim 4, the instant specification indicates that P-THP embraces polyhydroxypropylmethylacrylamide copolymer conjugated with pirarubicin via a hydrazone bond (page 2, first full para).
With regard to claims 5 and 6, as noted above, the bond is a hydrazone bond.  
With regard to claim 9, the conjugate is intended to treat tumors (page 81, left col) therefore it is for anti-tumor effect.  

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Journal of Controlled Release, Vol 174, pages 81-87; publication year: 2014; cited in the IDS filed 12/19/2018) in view of Gulati et al. (US 2007/0032422; publication date: 02/08/2007; of record) and Edens et al. (US 2009/0297689; publication date: 12/03/2009) as applied to claims 1-7, 9, and 11 above, and further in view of Raines (US 6,280,991; issue date: 08/28/2001; of record).  

The relevant disclosures of Nakamura and Gulati are set forth above. Neither reference discloses including the elected species of EPR and/or antitumor effect enhancer, isosorbide dinitrate.  
As noted above, Gulati discloses that vasodilators can increase delivery of chemotherapeutic agent to tumors (0166).
Raines, in the analogous art of anti-tumor agents (see abstract), discloses that isosorbide dinitrate is a known vasodilator (col 8, lines 26-29).
It would have been prima facie obvious to ad isosorbide dinitrate to the anti-tumor agent disclosed by Nakamura.  The artisan having ordinary skill in the art would have been motivated to do so in order to increase blood flow to the tumor, thereby increasing access of the active agent to the therapeutic target (the tumor).  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the isosorbide dinitrate to the composition, with the expectation that it would exert its known biological effect of vasodilation. 

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.

Response to Declaration:
On 07/09/2021, Applicant filed a declaration by Jun Fang stating that Dr. Maeda had become ill and passed away prior to being able to sign the declaration that had been prepared by him.  In the declaration that has been executed by Jun Fang, the following statement is made “I have reviewed the experiments, procedures and results set forth in the attached declaration and I confirm they are accurate to the best of my knowledge”.  The examiner has consulted with her supervisor and unfortunately the data contained in the declaration by Dr. Maeda, which is not properly executed, cannot be afforded the probative value of evidence on the record.  
In the interest of compact prosecution, the examiner briefly responds here to the data contained in the declaration as it would relate to the patentability of the instant claims if it had been properly executed.  Applicant is reminded of the species election requirement in place for the dissolution-enhancing and/or stabilizing agent.  Applicant had elected “arginine” for species election (b), and as noted above, the examiner finds that the species “arginine” is free of the art in view of unexpected results reported in Test Example 5 showing that the buffer arginine provides better stability than the PBS buffer system used in the prior art (Nakamura, of record).  The search has been extended to the next species, which the examiner considers to be the amino acid “citrulline”.  The claims are considered prima facie obvious because they read on the species of amino acid citrulline.  No unexpected results have been presented with respect to this substance.  With regard to the data in the declaration evaluating the stability of P-THP in the presence of different buffers and/or PEG, BSA, or gelatin, as noted previously: MPEP 716.02(b) details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.  In the instant case, the claims remain much broader than the scope of the data presented in the declaration and already of record in the specification.  The data in the specification has been treated previously by the examiner on pages 6-9 of the final Office action mailed on 07/09/2021.  As noted above, the data contained in the Maeda declaration may not be relied upon to overcome an obviousness rejection because the declaration has not been properly executed.  In the interest of compact prosecution, the examiner points out that the data are not commensurate in scope with the claims, which embrace any drug bound to either a polyhydroxypropylmethacrylamide polymer or a styrene-maleic acid copolymer by a hydrazone bond and which embrace any amino acid (including citrulline, as set forth in the rejection above) or any sugar alcohol as the stabilizing agent.  Additionally, not all of the data presented in the declaration appears to be unexpected.  For example albumin (e.g. the BSA used in the experiments presented in the Maeda declaration) would have been expected to bind to pirarubicin and thereby decrease the amount of this drug that passes through a dialysis membrane:  see e.g. Chassany et al. (Cancer Chemother Pharmacol (1996) 38: 571-573) which discloses that pirarubicin is 78.7% bound to HSA (human serum albumin; table 1 on page 572).  Protein (e.g. albumin) bound pirarubicin would not be expected to pass through a dialysis membrane and therefore would not have been expected to be detected in the solutions containing P-THP and BSA, consistent with the data presented in the Maeda declaration.  

Response to Arguments:
On page 8, Applicant argues that one having ordinary skill in the art would not have looked to Reno.
This argument is not persuasive because Reno is no longer cited in the rejection of the claims. 

On page 9, Applicant describes data contained in the declaration filed 07/09/2021, arguing that these data establish unexpected stabilizing effect of BSA, PEG and a soluble gelatin on P-THP in aqueous solution.  Applicant argues further that Nakamura does not disclose the claimed dissolution-enhancing and/or stabilizing agents recited in instant claims 1 and 11 and no reason to expect the stabilizing effects of these dissolution-enhancing and/or stabilizing agents.  Applicant asserts that the data in the specification are unexpected and commensurate in scope with the claims.
The assertion of unexpected results remains insufficient to overcome the obviousness conclusion for the reasons detailed in the “Response to Declaration” section above.  

On page 10, Applicant asserts that one having ordinary skill in the art would have had no reason to add isosorbide dinitrate as a vasodilator to the composition of Nakamura et al. in addition to replacing the sodium acetate/phosphate buffer with the arginine solution of Reno with any reasonable expectation of improving/enhancing the EPR effect of a macromolecular drug.  
As noted above, arguments traversing the combination with Reno are moot as Reno is not cited in the current grounds of rejection.  Applicant’s assertion that one having ordinary skill in the art would have no reason to add isosorbide dinitrate to Nakamura’s composition is not persuasive because the assertion does not address the specific motivation laid out in the rejection above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,636,426 in view of Nakamura et al. (Journal of Controlled Release, Vol 174, pages 81-87; publication year: 2014; cited in the IDS filed 12/19/2018) and further in view of Gulati et al. (US 2007/0032422; publication date: 02/08/2007; of record) and Edens et al. (US 2009/0297689; publication date: 12/03/2009).

The claims are examined in view of the following species elections: 
(a) the macromolecular drug is polyhydroxypropylmethacrylamide-bound pirarubicin; 
(b) the dissolution-enhancing and/or stabilizing agent is arginine; 
(c) the bond between the drug and the polymer is a hydrazone bond; and 
(d) the EPR and/or antitumor effect enhancer is isosorbide dinitrate


The elected species (b) “arginine” is considered free of the art based upon the data contained in the specification in Test Example 5, as indicated previously on page 9 of the Office action mailed on 01/11/2021.  

Examination is extended to the next species, which the examiner considers to be the amino acid citrulline.  

Inter alia, the claims of the ‘426 patent embrace a complex comprising pirarubicin bound to hydroxypropylmethacrylamide via a hydrazone bond.
The claims of the ‘426 patent are silent with respect to an aqueous solvent as required by instant claim 1 and are also silent about the elected species of dissolution enhancing and/or stabilizing agent required by instant claims 1 and 11. 
Nakamura discloses N-(2-hydroxypropyl)methylacrylamide copolymer conjugated with pirarubicin via a hydrazone bond (PHPMA-hyd-THP; abstract; limitations of instant claims 1, 4, 5, 6, and 11) that is dissolved in 0.1 M sodium acetate buffer or 0.2 M phosphate buffer, buffered to a pH of 6.8 or 7.4 (i.e. is in aqueous solvent; page 82, right col, section 2.5 limitation of instant claim 1).  The complex is stable at a pH of 7.4 (figure 3 and page 84, left col section 3.3).  
Nakamura is silent with respect to including the species of dissolution-enhancing and/or stabilizing agent, citrulline.
Gulati discloses that vasodilators can increase delivery of chemotherapeutic agent to tumors (0166).
Edens discloses that citrulline is a precursor for nitric oxide production and thus vasodilation (0037).
With regard to instant claims 1, 7, and 11, it would have been prima facie obvious to add the species citrulline to the composition.  The artisan of ordinary skill would have been motivated to do so in order to increase blood flow to the tumor, thereby increasing access of the active agent to the therapeutic target (the tumor).  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the citrulline to the composition, with the expectation that it would exert its known biological effect of vasodilation. 
With regard to instant claim 2, as noted above, the composition is buffered to pH of 7.4 where the bond between the drug and the polymer is stable. 
With regard to claim 3, the composition disclosed by Nakamura contains the conjugate in a physiologically acceptable buffer, therefore the examiner considers this composition to be suitable for injection.  
With regard to claim 4, the instant specification indicates that P-THP embraces polyhydroxypropyl)methylacrylamide copolymer conjugated with pirarubicin via a hydrazone bond (page 2, first full para).
With regard to claims 5 and 6, as noted above, the bond is a hydrazone bond.  
With regard to claim 9, the conjugate is intended to treat tumors (page 81, left col) therefore it is for anti-tumor effect.  

Claims 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,636,426 in view of Nakamura et al. (Journal of Controlled Release, Vol 174, pages 81-87; publication year: 2014; cited in the IDS filed 12/19/2018), Gulati et al. (US 2007/0032422; publication date: 02/08/2007; of record) and Edens et al. (US 2009/0297689; publication date: 12/03/2009) as applied to claims 1-7, 9, and 11 above, and further in view of Raines (US 6,280,991; issue date: 08/28/2001; of record).  

The relevant limitations of the ‘426 patent and the disclosures of Nakamura, Gulati, and Edens are set forth above. Neither reference discloses including the elected species of EPR and/or antitumor effect enhancer, isosorbide dinitrate.  
As noted above, Gulati discloses that vasodilators can increase delivery of chemotherapeutic agent to tumors (0166).
Raines, in the analogous art of anti-tumor agents (see abstract), discloses that isosorbide dinitrate is a known vasodilator (col 8, lines 26-29).
It would have been prima facie obvious to ad isosorbide dinitrate to the anti-tumor agent embraced by the ‘426 patent.  The artisan having ordinary skill in the art would have been motivated to do so in order to increase blood flow to the tumor, thereby increasing access of the active agent to the therapeutic target (the tumor).  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the isosorbide dinitrate to the composition, with the expectation that it would exert its known biological effect of vasodilation. 

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.

On page 12, Applicant argues that the claims of the present application would not have been obvious over the claims of the cited patent, citing MPEP 804.
Applicant’s arguments are not persuasive because MPEP 804(II)(B)(2) goes on to state: 
A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103 " except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 

In view of the similarities, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  should typically be considered when making a nonstatutory double patenting analysis based on "obviousness." See MPEP § 2141 for guidelines for determining obviousness. These factual inquiries are summarized as follows: 

(A) Determine the scope and content of a patent claim relative to a claim in the application at issue; 
(B) Determine the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; 
(C) Determine the level of ordinary skill in the pertinent art; and 
(D) Evaluate any objective indicia of nonobviousness. 
Any nonstatutory double patenting rejection made under the obviousness analysis should make clear: 

(A) The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and 
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.


The examiner maintains that a proper analysis of the issued claims and the instant claims in view of the knowledge one having ordinary skill in the art would have had as of the effective filing date of the instant invention has been made.  In the absence of a persuasive traversal of the rationale underlying the obviousness conclusion set forth above, the rejection is maintained.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617